DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record Jacoby (US 2004/0254887 A1) discloses transmitting a streaming media file. One of the techniques includes sending a metering uniform resource locator (URL) from a first server to a client player over a network, and sending a streaming media file from a second server to the client player over the network. The streaming media file includes at least one embedded metering event. In response to receiving the metering URL and the embedded metering event at the client player, a user meter is ticked. Prior art Dutta (US 7,296,091 B1) discloses providing a broadcast to a receiver via a communication network. In particular, the broadcast is received via at least one global multicast channel. At least one local multicast channel is associated with the global multicast address. Then, a communication link is established between the receiver and the local multicast channel, and the broadcast is routed from the global multicast channel to the local multicast channel to provide the broadcast to the receiver. The number of the receivers which are receiving the broadcast may be determined. The receiver may include an Internet Protocol (IP) interface which enables the receiver to receive the broadcast via an IP-type multicast communication. The receiver may also be wireless, and can receive the broadcast in a first subnet using a multicast communication. Prior to the receiver .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Allowable Subject Matter
Claims 1-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476